Blandford, Justice.
[Wactor filed his bill against Saulsbury, Respess & Company, and Pope, sheriff of Taylor county, to enforce a specific performance of an agreement on the part of the firm to re-convey to him certain land, which he had conveyed to them as security for a debt. He alleged that the debt had been paid, or, if not paid in full, that be had tendered any balance due. The bill also prayed for an injunction to prevent the enforcement of a writ of possession which had issued for the land in their favor and rvas in the hands of the sheriff. It was alleged that one member of the firm had died ; another was living in Upson or Pike county; and that the residence of the other was unknown.
No service of the bill appears in the record; but on a demurrer by Saulsbury, Respess & Company, the bill was dismissed, one ground being want of jurisdiction in Taylor county. To this ruling plaintiff excepted.]